Gholson, J.
The defendants demur, on the ground that the facts do not constitute a cause of action. The petition in this case is filed under section 122 of the Code. It contains all, and more than that section in express language says shall be sufficient. It is more full than the form prepared by the Commissioners in illustration of their meaning in framing the provisions of the Code. I shall certainly hold that it is sufficient.
I have been referred to some decisions in New York, on the analogous section of the Code of that State. The decisions on the subject, in that State, are contradictory. Some of them do hold, that an averment that the defendants made the note, and that the plaintiff ib owner or holder, where the fact does not appear from the copy of the note, are requisite. One of the cases would appear to sustain the point taken for the defendants in this case. But, as said in a recent work on the practice under the Code in New York, (Voorhees’ Supplement,) those decisions overlook the fact that the allegation allowed by section 122 “is a brief way of stating all the facts which entitle the plaintiff to recover.”
Such is my conclusion, and I shall overrule the demurrer.